JONES, J.
Plaintiff sues for eleven thousand and one dollars ($11,001.00) for damages alleged to have been caused by the negligence of defendant when he carelessly drove his Nash automobile into the car driven by her husband, in which she was a passenger, on New Year’s Day, January 1, 1924, about 2:40 a. m., at the corner of Clark and Canal Streets, this City. The damages were itemized as follows:
Five thousand dollars ($5,000.00) for the physical pain and suffering caused by the accident; two thousand dollars ($2,000.00) for the nervous shock and mental anguish; three thousand dollars ($3,000.00) for the permanent injury, disfigurement, discomfort and inconvenience caused by the loss of her teeth; and, for expenses, medical and dental attention, caused by accident; doctor bill, twenty-nine dollars ($29.00), dentist bill, one hundred and twenty-seven dollars ($127.00), medic&ie, twenty-five dollars ($25.00), surgical dressing, twenty-five dollars ($25.00); for the value of her' Ford car the sum of seven hundred and ninety-five dollars ($795.00).
After his exceptions of no cause of action and vagueness had been overruled by the trial court, defendant filed an answer, admitting the accident, but denying the damages, and denying all negligence. After hearing the plaintiff and eleven other witnesses on her side, and the defendant and six other witnesses for him, the trial court gave judgment in favor of plaintiff for one thousand dollars ($1,000.00). From this judgment defendant has appealed and plaintiff has answered the appeal, praying that the judgment be raised to the amount originally sought.
Appellant has made no appearance in this court either by brief or oral argument. *359The question is purely one of fact and a careful reading convinces us that the record sustains the judgment of the trial court both as to negligence of defendant, and as to the amount allowed in damages.
For above reasons, the judgment is affirmed.